        Case 1:20-cv-01456-TNM Document 16 Filed 08/03/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                              Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



                 NOTICE OF FILING OF PROOF OF SERVICE

      Plaintiff Center for Democracy & Technology, by counsel, respectfully

submits the attached Declaration of Alec Hemingway as proof that service of

process has been effected on the U.S. Attorney General and Donald J. Trump.

Date: August 3, 2020                     Respectfully submitted,


                                          By:    /s/ Andrew J. Pincus
                                                Andrew J. Pincus
                                                DC Bar No. 370762
                                                MAYER BROWN LLP
                                                1999 K Street N.W.
                                                Washington, DC 20006-1101
                                                Telephone: (202) 263-3000
                                                Facsimile: (202) 263-3300
                                                apincus@mayerbrown.com

                                                Attorney for Plaintiff Center for
                                                Democracy & Technology
       Case 1:20-cv-01456-TNM Document 16-1 Filed 08/03/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                    Plaintiff,
                                                           Case No. 20-1456
             v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                    Defendant.



                    DECLARATION OF ALEC HEMINGWAY


I, Alec Hemingway, declare as follows:

   1. I am employed by Mayer Brown LLP. I am over eighteen years of age, of

      sound mind, and fully competent to make this declaration. I have personal

      knowledge of the factual statements contained herein and would competently

      testify thereto if called as a witness.

   2. On June 3, 2020, Plaintiff Center for Democracy & Technology, by counsel,

      initiated the above-captioned matter in the U.S. District Court for the

      District of Columbia. On that date, I caused the summons and the complaint

      in that matter to be served by United States Postal Service Certified Mail

      separately on the U.S. Attorney General and Donald J. Trump.

   3. According to U.S. Postal Service Tracking, the summons and complaint were

      delivered to the U.S. Attorney General at the U.S. Department of Justice, 950
      Case 1:20-cv-01456-TNM Document 16-1 Filed 08/03/20 Page 2 of 2




      Pennsylvania Avenue NW, Washington, DC 20530 on June 8, 2020.

      According to the U.S. Postal Service Certified Mail Receipt, the summons and

      complaint were received by the U.S. Attorney General on June 8, 2020.

   4. According to U.S. Postal Service Tracking, the summons and complaint were

      delivered to Donald J. Trump at the White House, 1600 Pennsylvania Avenue

      NW, Washington, DC 20500 on June 10, 2020. According to the U.S. Postal

      Service Certified Mail Receipt, the summons and complaint were received by

      Donald J. Trump on June 12, 2020.



      I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 3, 2020.




                                          Alec Hemingway
                                          MAYER BROWN LLP
                                          1999 K Street, N.W.
                                          Washington, DC 20006
                                          Telephone: (202) 263-3000
                                          Fax: (202) 263-3300
                                          ahemingway@mayerbrown.com
